Mr. Presiding Justice Boggs delivered the opinion of the Court. If the consideration for the reward was that the plaintiff in error should testify as a witness in behalf of the defendant in error in the action pending or to be brought against Isaac Foval we think the contract was against public policy and void. Greenhood on Public Policy, 444. Agreements relating to proceedings in civil courts, involving anything inconsistent with the full and impartial course of justice, though not open to the charge of actual corruption, are void. 3 Amer. & Eng. Ency. of Law, pages 879-80-81. H The evidence tended to show that such was the consideration, in part at least, of whatever contract the parties made. The consideration was entire and, if part of it was illegal, the promise founded upon it was void. 3 Amer. & Eng. Ency. of Law, page 887. It is complained that the court, by instruction No. 2, given for the defendant below, left the question of the legality of the contract to the determination of the jury. Whether it was a part of the agreement that Boehmer should testify as a witness for Foval was a question of fact for the jury to settle. The legal effect of such a contract, if made, was a point in law to be determined by the court. Instruction No. 2 in substance advised the jury that before the plaintiff could recover, it must appear from the evidence that the contract was one that the law would enforce. It was followed by instruction No. 3, to wit: “ The law will not enforce an illegal contract, that is, a contract made against the law, public policy or good morals, and if the jury believe from the evidence that plaintiff, Boehmer, had a contract with the defendant by the terms of which said Boehmer should testify as a witness for said Foval, and induce others to testify for said Foval, then the plaintiff, Boehmer, can not recover in this case, because such a contract is illegal.” Though given separate numbers, the instructions constituted one complete charge to the jury, and considered as Such, it seems entirely clear that the court decided the point in law and submitted to the jury the issue of fact. We have examined the evidence and find it supports the verdict. The judgment is, it seems to us, right upon the merits. It is affirmed.